Sed per Curiam,

These voluntary confessions of breaches of the minor statutes in the criminal code are so generally considered by the people to be correct, that the Court are inclined to sanction them. It is true, that in breaches of the peace, in assault and battery for instance, the Court would hardly incline to screen an offender, who had committed per*16haps a violent battery, and by his own representation had induced the magistrate ' to impose a fine every way inadequate to the offence ; but no such injustice can happen through the voluntary confession of a breach of a penal law, where the penalty is ascertained, and the offender cannot lessen it by misrepresentation.
Judgment of Court.
There is no error. Let the judgment of the County Court be affirmed with additional costs.

REGULA GENERALTS.

ORDERED by the Court — That xvhen the plaintiff in any xvrit of error shall become nonsuited.', or shall neglect to enter and prosecute his suit, and the defendant shall become by laxo entitled, by complaint, petition, or motion, to enter for costs or damages ; the defendant, on fling such petition, complaint or motion, shall pay to the Clerk of the Court one dollar for Clerk's fees, xvhich may be taxed and allowed in his bill of costs.